           Case 1:20-cv-00082-SPW-TJC Document 46 Filed 05/18/21 Page 1 of 2



 1

 2

 3

 4

 5



 ^                        IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE DISTRICT OF MONTANA
                                   BILLINGS DIVISION
 8

 9      BROTHERHOOD MUTUAL                   j Case No.: l:20-cv-00082-SPW-TJC
jQ      INSURANCE COMPANY,an
        Indiana corporation,
11                                          ) ORDER OF DISMISSAL
j2                   Plaintiff,

        vs.

14
        FREEDOM CHURCH
15      ASSEMBLY OF GOD f/k/a
        FIRST ASSEMBLY OF GOD
        OF BILLINGS, MONTANA,a
        Montana non-profit corporation
18      DAVID J. HARVEY,an
        individual and JOSEPH
^9      McCarthy,an individual.
20
                     Defendants.
21

22            Upon the Parties' Stipulation for Dismissal with Prejudice(Doc. 45)and

        for good cause being shown,
24
              IT IS HEREBY ORDERED that this matter is DISMISSED with
25 ■■

26      prejudice, each party to bear its own costs and attorneys' fees.
27

28
Case 1:20-cv-00082-SPW-TJC Document 46 Filed 05/18/21 Page 2 of 2
